


110 HR 6368 IH: To amend the Internal Revenue Code of 1986 to provide for

U.S. House of Representatives
2008-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6368
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2008
			Mr. Brady of Texas
			 (for himself, Mr. Sam Johnson of
			 Texas, Mr. Porter,
			 Mr. Herger,
			 Mr. Putnam,
			 Mr. Boehner, and
			 Mr. David Davis of Tennessee)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  an increase in the standard mileage rates to reflect the increase in the cost
		  of highway fuels, and for other purposes.
	
	
		1.Increase in passenger
			 automobile mileage rates
			(a)Charitable
			 mileage rate same as medical and moving rate
				(1)In
			 generalSubsection (i) of section 170 of the Internal Revenue
			 Code of 1986 (relating to standard mileage rate for use of passenger
			 automobile) is amended by striking 14 cents per mile and
			 inserting the rate determined for purposes of sections 213 and
			 217.
				(2)Effective
			 dateThe amendment made by paragraph (1) shall apply to miles
			 driven on or after the date of the enactment of this Act.
				(b)Increase in
			 mileage ratesFor any portion of the period beginning on the date
			 of the enactment of this Act and ending on December 31, 2008, the standard
			 mileage rate under each of sections 162, 213, and 217 of the Internal Revenue
			 Code of 1986 for operating a passenger automobile shall be not less than the
			 greater of—
				(1)133.7 percent of
			 the rate in effect under each such section on January 1, 2008, or
				(2)the rate
			 prescribed by the Internal Revenue Service for each such section.
				
